           Case 9:19-cv-00946-JKS Document 22 Filed 05/27/21 Page 1 of 17




                          IN THE UNITED STATES DISTRICT COURT

                     FOR THE NORTHERN DISTRICT OF NEW YORK

TIMOTHY THORSEN,
                                                           No. 9:19-cv-00946-JKS
                      Petitioner,
                                                       MEMORANDUM DECISION
                    vs.

ANTHONY J. ANNUCCI, Acting
Commissioner, New York Department of
Corrections and Community Supervision,1

                      Respondent.


       Timothy Thorsen, a former New York state prisoner proceeding pro se, filed in the

Second Circuit Court of Appeals a Motion for an Order Authorizing the District Court to

Consider a Successive or Second Habeas Corpus Application Pursuant to 28 U.S.C. §§ 2244(b),

2254. At the time he filed that request, Thorsen was in the custody of the New York State

Department of Corrections and Community Supervision (“DOCCS”) and incarcerated at Orleans

Correctional Facility. The DOCCS’s inmate locator website (http://nysdoccslookup.doccs.

ny.gov/, Department ID Number 96-A-6811), indicates that Thorsen was conditionally released

to parole supervision on June 24, 2020, and shortly thereafter he submitted a change of address

showing a private address, Docket No. 17. The Second Circuit granted Thorsen leave to file the

instant habeas petition, Docket No. 1 (“Petition”), noting that Thorsen had made a prima facie

showing that the requirements of § 2244(b)(2) were satisfied, Docket No. 2. The Court of




       1
               Because Thorsen has been released from state prison, Anthony J. Annucci, Acting
Commissioner, New York Department of Corrections and Community Supervision, is substituted
for the Superintendent of Orleans Correctional Facility. FED. R. CIV. P. 25(c).
         Case 9:19-cv-00946-JKS Document 22 Filed 05/27/21 Page 2 of 17




Appeal directed this Court to address, “as a preliminary inquiry under § 2244(b)(4), whether

[Thorsen] is entitled to relief” and, “[t]o the extent [Thorsen] raises an actual innocence claim,

. . . whether that claim must satisfy the § 2244(b)(2) standards.” Id. Respondent has answered

the Petition, and Thorsen has replied.

                           I. BACKGROUND/PRIOR PROCEEDINGS

       On March 28, 1995, Thorsen was charged, along with co-defendant Jacques Rivette, with

two counts of second-degree murder and one count of first-degree robbery in connection with the

1987 robbery and shooting of Michael Atkinson, a store manager. According to the prosecution,

Thorsen served as the getaway driver and remained in the car while Rivette robbed the store and

shot Atkinson in the back of his head. Following a trial, the jury convicted Thorsen as charged,

on the basis of felony murder, and he was sentenced to an aggregate term of 25 years to life

imprisonment.

       Through counsel, Thorsen appealed his conviction, arguing that, as relevant here, his

confession was inadmissible and that he was entitled to a hearing on his allegation of newly-

discovered evidence. Thorsen also filed a pro se supplemental brief in which he claimed: 1) the

prosecutor committed misconduct before the grand jury; 2) his confession was obtained through

police misconduct and was the result of an illegal arrest; and 3) appellate counsel had the

appearance of a conflict of interest.

       While his direct appeal was pending, Thorsen also moved pro se to vacate the judgment

pursuant to New York Criminal Procedure Law (“CPL”) § 440.10 on the grounds that: 1) his

statements to law enforcement should have been suppressed due to coercive interrogation and

the violation of his right to the presence of counsel; 2) evidence of a gun should have been


                                                 2
         Case 9:19-cv-00946-JKS Document 22 Filed 05/27/21 Page 3 of 17




suppressed because it was not made available to the defense for inspection; and 3) trial counsel

rendered ineffective assistance. Thorsen also claimed that he had newly-discovered evidence of

his innocence—a bulletin from the morning of the murder that contradicted the People’s

assertion at trial that cigarettes had been stolen from the store. The trial court denied the motion

in a reasoned, unpublished opinion issued on December 3, 2001.

       The Appellate Division of the New York Supreme Court granted Thornsen’s application

to appeal the denial of his § 440.10 motion and consolidated it with his direct appeal. The

Appellate Division unanimously affirmed the judgment of conviction and denial of post-

conviction relief in a reasoned opinion issued on July 7, 2005. People v. Thorsen, 798 N.Y.S.2d

532, 535 (N.Y. App. Div. 2005). The Court of Appeals summarily denied leave to appeal on

August 24, 2005. People v. Thorsen, 836 N.E.2d 1162, 1162 (N.Y. 2005).

       Thorsen then filed a second pro se motion to vacate the judgment under CPL § 440.10.

In that motion, Thorsen alleged that counsel was ineffective for failing to move: 1) to suppress

his confession, and 2) to dismiss the charges on the ground that the handgun had been destroyed.

He further contended that relief was warranted on the ground that the police illegally withheld

the handgun from the defense. The county court denied the motion in a reasoned, unpublished

opinion on October 19, 2006. The Appellate Division denied leave to appeal on January 31,

2007. The Court of Appeals dismissed Thorsen’s application for leave to appeal without

comment on May 7, 2007.

       On October 20, 2007, Thorsen filed a petition for writ of habeas corpus in this Court.

Thorsen v. Conway, 9:07-cv-1213-NAM-DEP, Docket No. 1 (the “first federal habeas petition”).

As amended, the first federal habeas petition alleged that: 1) his statements to police should have


                                                 3
         Case 9:19-cv-00946-JKS Document 22 Filed 05/27/21 Page 4 of 17




been suppressed because the interview violated his rights to remain silent and have counsel

present; 2) his arrest was illegal; 3) the prosecutor committed misconduct by knowingly

presenting perjured testimony; 4) appellate counsel had an appearance of a conflict of interest;

and 5) he had newly-discovered evidence of his innocence in the form of: a) the police bulletin

that allegedly suggested that no cigarettes had been stolen in the robbery, and b) a forensic

ballistics report comparing the revolver recovered from Day’s motel room to a spent shell casing

recovered from the scene of the crime. On March 13, 2008, this Court, through a previously-

assigned judge, dismissed the petition with prejudice as untimely after finding that Thorsen

failed to allege an exception to the time bar. Id., Docket No. 6. Years later, Thorsen moved to

vacate the dismissal order. Id., Docket No. 8. On November 22, 2011, the Court construed the

motion as a motion for reconsideration under Federal Rule of Civil Procedure 60(b), and denied

the motion. Id.; Docket No. 9. Thorsen then moved in the Second Circuit for certificates of

appealability as to both the March 2008 dismissal order as well as the November 2011 denial of

reconsideration. Thorsen v. Conway, 2d Cir. No. 11-5177. The Second Circuit denied the

motions and dismissed the appeal. Id., Docket No. 26.

       Again proceeding pro se, Thorsen filed another motion to vacate the judgment pursuant

to CPL §§ 440.10 and 440.30, arguing, among other things, that he had newly-discovered

evidence of actual innocence—1) a forensic ballistics report showing that the recovered revolver

could not have fired a spent shell casing found at the scene; and 2) a statement from Jeff Zeto to

the effect that Thorsen was not present in Bonnie Russell’s trailer after the murder. The trial

court denied the motion on March 23, 2018, concluding that the proffered evidence failed to

prove his actual innocence by clear and convincing evidence. The Appellate Division denied


                                                 4
         Case 9:19-cv-00946-JKS Document 22 Filed 05/27/21 Page 5 of 17




leave to appeal without comment on June 8, 2018, and the Court of Appeals dismissed Thorsen’s

applications for leave to appeal on September 20, 2018.

       Thorsen then moved in the Second Circuit for leave to file a second or successive habeas

petition pursuant to 28 U.S.C. § 2244. Thorsen v. Crowly, 2d Cir. 16-2883. Thorsen again

raised his claim of actual innocence in the form of: 1) the forensics ballistics report showing that

the recovered revolver could not have fired a spent shell casing found at the scene; 2) a police

memorandum that allegedly shows that a person identified as Jeff Zeto knew that Thorsen was

not at Russell’s trailer after the murder; 3) a pre-trial statement from another trial witness that

Thorsen visited Russell’s trailer after the murder but did not step inside; and 4) knowledge that

police had found latent fingerprints on a doorknob at the crime scene that were not his or

Rivette’s. According to Thorsen, various other people, including Zeto, could have committed

the crime. On November 29, 2016, the Second Circuit denied leave, holding that Thorsen failed

to show that the newly-discovered facts would establish by clear and convincing evidence that

no reasonable would have found him guilty, and that his actual innocence argument was

meritless. Id., Docket No. 34.

       More than two years later, Thorsen again moved pro se in the Second Circuit for leave to

file a second or successive habeas petition. Thorsen v. Conway, 2d Cir. 19-399. In that

application, Thorsen claims to have proof of his actual innocence in the form of “laboratory

ballistic results [that] proves [the revolver] is not the murder weapon” and “the suppressed

signed statement of a Jeffrey Zeto . . . [which] eliminates petitioner” as a suspect in the convicted

crimes. Thorsen additionally raises constitutional claims based on the alleged concealment of

those items, and submits a proposed successive habeas petition, which would present those


                                                  5
         Case 9:19-cv-00946-JKS Document 22 Filed 05/27/21 Page 6 of 17




claims and re-raise the claims he presented in the first habeas petition. Id., Docket Nos. 1-2, 10-

15. The Second Circuit found that Thorsen made a prima facie showing that he satisfied the

successive motion requirements of § 2244(b), and granted his motion to file a successive

petition. The Second Circuit directed this Court to address whether Thorsen had actually

satisfied those statutory requirements before proceeding to address whether Thorsen is entitled to

relief on his claims. The Second Circuit further mandated that, to the extent Thorsen seeks relief

on the basis of actual innocence, this Court should “decide in the first instance whether that

claim must satisfy the [statutory successive-petition] standards.”

                                  II. STANDARD OF REVIEW

       Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), 28 U.S.C.

§ 2254(d), this Court cannot grant relief unless the decision of the state court was “contrary to, or

involved an unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States,” § 2254(d)(1), or “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding,”

§ 2254(d)(2). A state-court decision is contrary to federal law if the state court applies a rule that

contradicts controlling Supreme Court authority or “if the state court confronts a set of facts that

are materially indistinguishable from a decision” of the Supreme Court, but nevertheless arrives

at a different result. Williams v. Taylor, 529 U.S. 362, 406 (2000). The term unreasonable is a

common term in the legal world. The Supreme Court has cautioned, however, that the range of

reasonable judgments may depend in part on the nature of the relevant rule argued to be clearly

established federal law. Yarborough v. Alvarado, 541 U.S. 652, 664 (2004) (“[E]valuating

whether a rule application was unreasonable requires considering the rule’s specificity. The


                                                  6
         Case 9:19-cv-00946-JKS Document 22 Filed 05/27/21 Page 7 of 17




more general the rule, the more leeway courts have in reaching outcomes in case-by-case

determinations.”).

       To the extent that the Petition raises issues of the proper application of state law, they are

beyond the purview of this Court in a federal habeas proceeding. See Swarthout v. Cooke, 131 S.

Ct. 859, 863 (2011) (per curiam) (holding that it is of no federal concern whether state law was

correctly applied). It is a fundamental precept of dual federalism that the states possess primary

authority for defining and enforcing the criminal law. See, e.g., Estelle v. McGuire, 502 U.S. 62,

67-68 (1991) (a federal habeas court cannot reexamine a state court’s interpretation and

application of state law); Walton v. Arizona, 497 U.S. 639, 653 (1990) (presuming that the state

court knew and correctly applied state law), overruled on other grounds by Ring v. Arizona, 536

U.S. 584 (2002).

       In applying these standards on habeas review, this Court reviews the “last reasoned

decision” by the state court. Ylst v. Nunnemaker, 501 U.S. 797, 804 (1991); Jones v. Stinson,

229 F.3d 112, 118 (2d Cir. 2000). Where there is no reasoned decision of the state court

addressing the ground or grounds raised on the merits and no independent state grounds exist for

not addressing those grounds, this Court must decide the issues de novo on the record before it.

See Dolphy v. Mantello, 552 F.3d 236, 239-40 (2d Cir. 2009) (citing Spears v. Greiner, 459 F.3d

200, 203 (2d Cir. 2006)); cf. Wiggins v. Smith, 539 U.S. 510, 530-31 (2003) (applying a de novo

standard to a federal claim not reached by the state court). In so doing, the Court presumes that

the state court decided the claim on the merits and the decision rested on federal grounds. See

Coleman v. Thompson, 501 U.S. 722, 740 (1991); Harris v. Reed, 489 U.S. 255, 263 (1989); see

also Jimenez v. Walker, 458 F.3d 130, 140 (2d Cir. 2006) (explaining the Harris-Coleman


                                                 7
         Case 9:19-cv-00946-JKS Document 22 Filed 05/27/21 Page 8 of 17




interplay); Fama v. Comm’r of Corr. Servs., 235 F.3d 804, 810-11 (2d Cir. 2000) (same). This

Court gives the presumed decision of the state court the same AEDPA deference that it would

give a reasoned decision of the state court. Harrington v. Richter, 131 S. Ct. 770, 784-85 (2011)

(rejecting the argument that a summary disposition was not entitled to § 2254(d) deference);

Jimenez, 458 F.3d at 145-46. Under the AEDPA, the state court’s findings of fact are presumed

to be correct unless the petitioner rebuts this presumption by clear and convincing evidence. 28

U.S.C. § 2254(e)(1); Miller-El v. Cockrell, 537 U.S. 322, 340 (2003).

                                        III. DISCUSSION

A.     The Threshold Requirements of 28 U.S.C. § 2244

       Title 28 U.S.C. § 2244(b)(2)(B) “establishes two independent gates through which the

motion to file a successive petition must pass before the merits will be addressed.” In re

Swearingen, 556 F.3d 344, 347 (5th Cir. 2009) (footnote omitted); see also 28 U.S.C.

§ 2244(b)(3)(C) (“The court of appeals may authorize the filing of a second or successive

application only if it determines that the application makes a prima facie showing that the

applicant satisfies the requirements of this subsection.”). The Second Circuit “understand[s] the

‘prima facie’ standard of section 2244(b)(3)(C) to mean, as the phrase normally does, that the

applicant’s allegations are to be accepted as true, for purposes of gate-keeping, unless those

allegations are fanciful or otherwise demonstrably implausible.” Quezada v. Smith, 624 F.3d

514, 521 (2d Cir. 2010). “A prima facie showing is not a particularly high standard. An

application need only show sufficient likelihood of satisfying the strict standards of § [2254] to

‘warrant a fuller exploration by the district court.’” Bell v. United States, 296 F.3d 127, 128 (2d

Cir. 2002) (quoting Bennett v. United States, 119 F.3d 468, 469 (7th Cir. 1997)).


                                                 8
         Case 9:19-cv-00946-JKS Document 22 Filed 05/27/21 Page 9 of 17




       In granting Thorsen’s motion for leave to file a second or successive petition, the Second

Circuit found that he had made the minimal prima facie showing. Now, however, this Court

“must independently determine whether the petition actually satisfies the stringent § 2244(b)(2)

requirements.” Swearingen, 556 F.3d at 347 (citations omitted); see also Jackson v. United

States, 282 F. Supp. 3d 533, 536 (N.D.N.Y. 2017) (“[I]n cases where the court of appeals has

authorized the filing of an successive petition that may include a mix of authorized and

unauthorized claims, the district court must ‘examine each claim and dismiss those that are

barred under . . . § [2254].’”) (quoting United States v. Winestock, 340 F.3d 200, 205 (4th Cir.

2003), cert. denied, 540 U.S. 995 (2003), abrogated in part on other grounds, United States v.

McRae, 793 F.3d 392 (4th Cir. 2015)). Indeed, once the habeas petitioner files his authorized

successive petition in the district court, “the district court not only can, but must, determine for

itself whether those requirements [in 28 U.S.C. § 2244(b)(2)] are met.” Jordan v. Sec’y, Dep’t of

Corr., 485 F.3d 1351, 1357 (11th Cir. 2007) (citing 28 U.S.C. § 2244(b)(4)). “The district court

is to decide the § 2244(b)(1) & (2) issues fresh, or in the legal vernacular, de novo.” Id. at 1358

(citing In re Johnson, 322 F.3d 881, 883 (5th Cir. 2003) (court of appeals’ grant of permission to

file a second or successive petition is only tentative and the district court must dismiss the

petition if it finds that the statutory requirements for filing one have not been met)).

       To obtain a merits determination on his second or successive petition, Thorsen must

demonstrate to the Court that:

       (i) the factual predicate for the claim could not have been discovered previously through
       the exercise of due diligence; and

       (ii) the facts underlying the claim, if proven and viewed in light of the evidence as a
       whole, would be sufficient to establish by clear and convincing evidence that, but for


                                                  9
           Case 9:19-cv-00946-JKS Document 22 Filed 05/27/21 Page 10 of 17




       constitutional error, no reasonable factfinder would have found the applicant guilty of the
       underlying offense.

28 U.S.C. § 2244(b)(2)(B).

       The thrust of § 2244(b)(2)(B) provides that, to warrant a merits determination, a claim

must rely on “new facts showing a high probability of actual innocence.” Gonzalez v. Crosby,

545 U.S. 524, 530 (2005). The term “previously” in Section 2244(b)(2)(B)(i) requires that the

factual predicate could not have been presented in the original habeas petition. See Watson v.

Artuz, 283 F. Supp. 3d 217, 230 (S.D.N.Y. 2018), report and recommendation adopted, No.

99-CV-1364, 2019 WL 762221 (S.D.N.Y. Feb. 21, 2019); see In re McDonald, 514 F.3d 539,

545 n.4 (6th Cir. 2008) (collecting different definitions of “previously” from other Circuits ). If

such a claim does not meet both subsections (i) and (ii), it must be dismissed. 28 U.S.C.

§ 2244(b)(2); see also, e.g., Spitznas v. Boone, 464 F.3d 1213, 1226 (10th Cir. 2006) (finding

that it “need not consider whether [the petitioner] meets the second element of this inquiry

[under 28 U.S.C. § 2244(b)(2)(B)(ii)], since the test is conjunctive and he fails the first

element.”).

B.     28 U.S.C. § 2244(b) Review of Thorsen’s Claims

       Thorsen raises two claims that were also raised in his first federal habeas petition, Case

No. 9:07-cv-1213-NAM-DEP. Specifically, Thorsen argues that: 1) the prosecution violated

Brady2 when it failed to disclose to the defense its pre-trial possession of “ballistic evidence

results that demonstrate[d] revolver serial number 270K633 was eliminated by H.P. White

laboratory as the murder weapon;” and 2) law enforcement destroyed the revolver to prevent


       2
               Brady v. Maryland, 373 U.S. 8 (1963). The term “Brady” is a shorthand
reference to the rules of mandatory discovery in criminal cases under federal law. Id. at 8.

                                                 10
           Case 9:19-cv-00946-JKS Document 22 Filed 05/27/21 Page 11 of 17




Thorsen from proving his innocence, the prosecutor made false statements to the jury regarding

the theft of several cartons of cigarettes from Stewart’s shop, and the prosecution knew that the

testimony of Nikkol O’Brien was perjured, all in violation of Napue.3 A review of the petition in

Case No. 9:07-cv-1213-NAM-DEP reveals that he raised the same claims in that petition, which

was dismissed with prejudice as untimely. Consequently, the re-raised claims in the instant

Petition are barred under 28 U.S.C. § 2244(b)(1),4 and must be dismissed on that ground. See

Murray v. Greiner, 394 F.3d 78, 79 (holding that “dismissal of a § 2254 petition for tardiness

under § 2244(d)(1) renders future challenges to the same conviction under § 2254 ‘second or

successive’ and subject to the requirements of § 2244(b)(1) through (4)”).

       Thorsen also contends that the prosecution violated Brady when it failed to disclose a

1995 statement from Jeffrey Zeto to the effect that Thorsen was not present in Russell’s trailer

after the murder, which he contends constitutes alibi evidence. This claim was previously raised

to the Second Circuit in Thorsen’s 2016 initial application for leave to file a second or

successive habeas petition, which the Second Circuit denied on the ground that the newly-

discovered facts failed to establish by clear and convincing evidence that no reasonable

factfinder would have found him guilty. It is not clear, however, whether an application for

leave to file a second or successive petition constitutes a “prior application” under § 2244(b)(1)

such that dismissal would be required under that ground. Although other federal circuits have


       3
                 Napue v. Illinois, 360 U.S. 264, 269 (1959) (“[I]t is established that a conviction
obtained through use of false evidence, known to be such by representatives of the State, must
fall under the Fourteenth Amendment . . . . The same result obtains when the State, although not
soliciting false evidence, allows it to go uncorrected when it appears.”).
       4
               That section requires that a “claim presented in a second or successive habeas
corpus application under section 2254 that was presented in a prior application . . . be
dismissed.” 28 U.S.C. § 2244(b)(1).

                                                 11
           Case 9:19-cv-00946-JKS Document 22 Filed 05/27/21 Page 12 of 17




answered that question in the affirmative, see, e.g., In re Baptiste, 828 F.3d 1337, 1340 (11th

Cir. 2016); Bennett v. United States, 119 F.3d 470, 471 (7th Cir. 1997), the Second Circuit has

not yet considered whether prior, denied successive petition applications are “prior applications,”

see also Wackerly v. Workman, 580 F.3d 1171, 1182 & n.6 (10th Cir. 2009) (leaving unresolved

the question of whether a motion for authorization to file a second or successive petition

constitutes the presentation of an “application” under § 2244(b)).

          In any event, the value of the evidence is insufficient to “establish by clear and

convincing evidence that, but for constitutional error, no reasonable factfinder would have found

the applicant guilty of the underlying offense.” Thorsen avers that the statement is alibi evidence

because it identifies who was present at Russell’s trailer after the murder, and it does not refer to

Thorsen. Docket No. 15 at 4. Notably, however, Zeto was not sure when the event with Rivette

he described in his statement was held, and it is therefore not clear whether that event was the

same as the one Thorsen allegedly attended after the murder. Zeto did not witness the robbery or

the murder, and he does not mention Thorsen in his statement at all. Zeto’s statement therefore

does not exonerate Thorsen at all. Accordingly, none of Thorsen’s claims satisfy the threshold

requirements of 28 U.S.C. § 2244(b)(2)(B), and he is not entitled to a merits review of those

claims.

C.        Thorsen’s Actual Innocence Claim

          Finally, Thorsen claims that he is actually innocent of the crimes for which he was

convicted. As an initial matter, the Second Circuit’s mandate directed the Court to consider, in

the first instance, whether a freestanding claim of actual innocence must satisfy the gatekeeping

requirements of § 2244(b).


                                                   12
           Case 9:19-cv-00946-JKS Document 22 Filed 05/27/21 Page 13 of 17




       While a federal habeas petitioner may assert a claim of actual innocence to overcome a

procedural bar to review, Schlup v. Delo, 513 U.S. 298, 326 (1995), or to overcome the

AEDPA’s one-year statute of limitations, McQuiggin v. Perkins, 569 U.S. 383, 387 (2013), the

Supreme Court has not resolved whether a non-capital prisoner may be entitled to habeas relief

based on a freestanding claim of actual innocence,5 McQuiggin, 569 U.S. at 392 see House v.

Bell, 547 U.S. 518, 554-55 (2006); Dist. Attorney’s Office v. Osborne, 557 U.S. 52, 71-72

(2009). The Supreme Court has instead declined to answer the question, noting that where a

“[p]etitioner has failed to make a persuasive showing of actual innocence[,] . . . the Court has no

reason to pass on, and appropriately reserves, the question whether federal courts may entertain

convincing claims of actual innocence.” Herrera v. Collins, 506 U.S. 390, 427 (1993)

(O’Connor, J., concurring); see also House, 547 U.S. at 555 (declining to resolve whether such a

claim is cognizable, instead noting only that “whatever burden a hypothetical freestanding

innocence claim would require” would be extraordinarily high and was unsatisfied in the case

before it). The Court has, however, noted that the standard to obtain relief in a freestanding

claim “requires more convincing proof of innocence than [the standard to establish a gateway

claim to bypass a procedural default] in Schlup.” House, 547 U.S. at 555.

       As discussed above, Congress established for second and successive petitions the

stringent procedural requirements of 28 U.S.C. § 2244(b)(2)(B)(ii). In relevant part, that section



       5
                Although the Second Circuit has also not ruled on whether a claim of actual
innocence is cognizable on habeas review, see Friedman v. Rehal, 618 F.3d 142, 159 (2d Cir.
2010) (citing Osborne, 557 U.S. at 71, and noting that whether an actual innocence claim is
cognizable is an open question), it has “come close” to granting habeas relief on grounds of
actual innocence, see DiMattina v. United States, 949 F. Supp. 2d 387, 417 (E.D.N.Y. 2013)
(citing cases).

                                                13
        Case 9:19-cv-00946-JKS Document 22 Filed 05/27/21 Page 14 of 17




provides that a claim in a second or successive petition “shall be dismissed” unless “the facts

underlying the claim, if proven and viewed in light of the evidence as a whole, would be

sufficient to establish by clear and convincing evidence that, but for constitutional error, no

reasonable factfinder would have found the applicant guilty of the underlying offense.” 28

U.S.C. § 2244(b)(2)(B)(ii). Hence, on its face, the statute requires not only sufficient evidence

of actual innocence, but also a constitutional error; a claim of actual innocence would not itself

be a sufficient basis to consider a second or successive habeas application.

       Although the Second Circuit has not yet considered the issue, the prevailing circuit court

view is that § 2244(b)(2)(B)(ii) “requires two showings: (1) ‘clear and convincing evidence of

actual innocence,’ and (2) another, separate ‘constitutional violation.’” In re Dailey, 949 F.3d

553, 559 (11th Cir. 2020) (quoting In re Davis, 565 F.3d 810, 823 (11th Cir. 2009)); see Case v.

Hatch, 731 F.3d 1015, 1037 (10th Cir. 2013); see also Gimenez v. Ochoa, 821 F.3d 1136, 1143

(9th Cir. 2016) (“[S]ection 2244(b)(2)(B)(ii) also requires petitioners to state a predicate

‘constitutional error.’”) (citing Case, 731 F.3d at 1032; Davis, 565 F.3d at 823)). As the Court

of Appeals for the Eleventh Circuit explained:

                Under the plain language of the statute, § 2244(b)(2)(B)(ii) requires both clear
       and convincing evidence of actual innocence—“clear and convincing evidence that . . .
       no reasonable factfinder would have found the applicant guilty of the underlying
       offense”—as well as another constitutional violation—“but for constitutional error.” It
       is, in effect, an “actual innocence plus” standard.

Davis, 565 F.3d at 823.10

       The Eleventh Circuit further concluded that such requirement does not foreclose review

of a petitioner’s freestanding claim of actual innocence because Section 2244 applies only to

circuit and district judges. Because the petitioner may still pursue a freestanding innocence


                                                 14
        Case 9:19-cv-00946-JKS Document 22 Filed 05/27/21 Page 15 of 17




claim by petitioning the Supreme Court to hear the petition pursuant to its original jurisdiction,

the Eleventh Circuit reasoned that the requirement that an actual innocence claim be tethered to a

constitutional violation does not constitute an unconstitutional suspension of the writ of habeas

corpus. Case, 731 F.3d at 1037 (citing Davis, 565 F.3d at 827); see also Felker v. Turpin, 518

U.S. 651, 661-64 (1996) (finding that AEDPA’s requirements, which prevented the Court from

reviewing a Court of Appeals order denying leave to file a successive petition under Section

2244(b)(3)(E), did not amount to an unconstitutional suspension of the writ because AEDPA did

not remove the Supreme Court’s authority to entertain an original petition for habeas relief). In

any event, decoupling a petitioner’s alleged actual innocence from a predicate constitutional

error would run counter to the Supreme Court’s jurisprudence which “has never recognized

‘actual innocence’ as a constitutional error that would provide grounds for [habeas] relief

without an independent constitutional violation.” Gimenez, 821 F.3d at 1143 (citing Schlup, 513

U.S. at 315-16 (“Schlup’s claim of innocence does not by itself provide a basis for [habeas]

relief.”); Herrera v. Collins, 506 U.S. 390, 400 (1993) (“Claims of actual innocence based on

newly discovered evidence have never been held to state a ground for federal habeas relief

absent an independent constitutional violation occurring in the underlying state criminal

proceeding.”)).

       The Court finds persuasive the rationale supporting the foregoing decisions.

Accordingly, the undersigned agrees that a petitioner bringing an actual innocence claim under

§ 2244(b)(2)(B) must show a constitutional violation separate and distinct from his alleged

actual innocence. See Case, 731 F.3d at 1032 (“In sum, subparagraph (B)(ii) requires the




                                                 15
           Case 9:19-cv-00946-JKS Document 22 Filed 05/27/21 Page 16 of 17




applicant to identify a constitutional violation and show that he would not have been found

guilty ‘but for’ the violation.”); see also Johnson, 805 F.3d at 1324; Gimenez, 821 F.3d at 1142.

       Thorsen appears to use his Brady claims, based on the ballistics report and the Zeto

affidavit, as the independent constitutional violations supporting his actual innocence claim.

Brady and its progeny require the prosecution to disclose material information that is “favorable

to the accused, either because it is exculpatory, or because it is impeaching.” Strickler v.

Greene, 527 U.S. 263, 281-82 (1999). A Brady violation occurs only where there is a

“reasonable probability” that a different verdict would have resulted from disclosure of the

information that the defendant claims was suppressed. Id. at 281. That is, “a constitutional error

occurs, and the conviction must be reversed, only if the evidence is material in the sense that its

suppression undermines confidence in the outcome of the trial.” United States v. Bagley, 473

U.S. 667, 678 (1985).

       Thorsen fails to establish a Brady violation here because there is no showing that either

the ballistics report or the declaration contains material information that is favorable to him. The

ballistics report shows only that a shell casing found at the crime scene had not been discharged

from the revolver that Thorsen gave Rivette. It does not, however, demonstrate that the bullet

fragments recovered from Atkinson’s skull did not come from that weapon.6 Likewise, as

discussed above, Zeto’s affidavit fails to eliminate Thorsen as a participant in the robbery.

Thorsen thus does not demonstrate such separate constitutional violation and, in any event, for

the same reasons fails to show that no reasonable juror would have convicted him in light of the



       6
               The record reflects that, because of the impact damage to the recovered bullet, it
could not be conclusively linked to any weapon.

                                                 16
            Case 9:19-cv-00946-JKS Document 22 Filed 05/27/21 Page 17 of 17




newly-proffered evidence. Accordingly, Thorsen’s Petition is barred under 28 U.S.C.

§ 2244(b)(4),7 and he is not entitled to relief.

                                          V. CONCLUSION

        Thorsen has failed to prove that he meets the requirements of 28 U.S.C. § 2244(b), and

he is therefore not entitled to a merits determination on his successive § 2254 petition.

        IT IS THEREFORE ORDERED THAT the Petition under 28 U.S.C. § 2254 for a Writ

of Habeas Corpus is DISMISSED WITH PREJUDICE.

        IT IS FURTHER ORDERED THAT the Court declines to issue a Certificate of

Appealability. 28 U.S.C. § 2253(c); Banks v. Dretke, 540 U.S. 668, 705 (2004) (“To obtain a

certificate of appealability, a prisoner must ‘demonstrat[e] that jurists of reason could disagree

with the district court’s resolution of his constitutional claims or that jurists could conclude the

issues presented are adequate to deserve encouragement to proceed further.’” (quoting Miller-El,

537 U.S. at 327)). Any further request for a Certificate of Appealability must be addressed to the

Court of Appeals. See FED. R. APP. P. 22(b); 2D CIR. R. 22.1.

        The Clerk of the Court is to enter judgment accordingly.

        Dated: May 27, 2021.

                                                        /s/ James K. Singleton, Jr.
                                                        JAMES K. SINGLETON, JR.
                                                        Senior United States District Judge




        7
              That section provides, “A district court shall dismiss any claim presented in a
second or successive application unless the applicant shows that the claim satisfies the
requirements of [§ 2244(b)].” 28 U.S.C. § 2244(b)(4).

                                                   17
